DETAILED ACTION
This correspondence is in response to the communications received March 29, 2022.  Claims 1-7 and 9-17 are pending.  Claim 8 has been withdrawn from consideration, see details below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claim 8 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiments, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 29, 2022. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  It is unclear how the device details of claim 1, which describes the device shown in Fig. 1, are oriented with respect to the device details of the reflector centric devices of Figs. 8A-11C.  For instance, where are the distinct features of claim 1 of a substrate, passivation layer, backplane and wirings scheme for the micro LED oriented within the confines of the devices shown in Figs. 8A-11C?  Are Figs. 8A-11C generic generalizations of the device captured in Fig. 1?  Where is this relationship linkage between Fig. 1 and Figs. 8A-11C, described in the specification or disclosure?  For purposes of examination, it has been assumed that Fig. 1 is somehow within the substrate of the Fig. 8A-11C embodiments, however, it is necessary for the disclosure to clearly convey this relationship to overcome this 112 rejection.


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    355
    730
    media_image1.png
    Greyscale

Regarding claim 1, Applicant discloses in Fig. 1, provided above, an integrated system connecting electrodes to micro-devices comprising: 

a substrate (100);

a micro-device array (106) having a plurality of micro-devices transferred on top of the substrate (106 on 100); 

a planarization layer (108) surrounding the plurality of micro-devices (108 surrounds plural 106), 

the planarization layer including individual openings on top of and for each micro-device (discontinuities in 108 where plural 106 are disposed); and

a backplane (114, ¶ 0046, “the backplane, i.e. the integrated circuit layer 114”) including an integrated circuit layer (114) and a patterned electrode system (array of 112/110), 

wherein the patterned electrode system includes formed individual top electrodes (plural 112/110 over each 106) disposed in the individual openings to directly connect each micro-device to the integrated circuit layer (portion 110 is within the discontinuities in 108 contacting each 106).  

Seemingly the content of claims 2-8 align with the elected Species I content which includes the reflective arrangements shown in Figs. 8A-C, shown below. 
    PNG
    media_image2.png
    635
    669
    media_image2.png
    Greyscale

Regarding claim 9, Applicant discloses in Figs. 1-7, an integrated system comprising:

a substrate (100);

a microdevice grid array (plural 106)  a plurality of microdevices on the substrate in a row and column pattern (Figs. 2A-4B and 6A-D);

a first grid of row and column electrodes connected to the plurality of microdevices (in the specification, ¶ 0052 identifies “first and second electrodes 422a and 422b at opposite ends of the arrays of micro-devices”, the first electrodes 422a);

a controlling or driving integrated circuit layer (¶ 0058, “the integrated circuit layer 114”) on top of the plurality of microdevices (114 over plural 106) and connected to the first grid of row and column electrodes to drive the plurality of microdevices (Figs. 2A-4B and 6A-D); and

a second grid of row and column electrodes for the controlling or driving integrated circuit layer (this can be seen in Applicant’s Fig. 3, where 120 and 118 are the row and column electrodes for the driving circuitry 114, ¶ 0048).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al. (US 9,865,832) in view of Bono et al. (US 2016/0276329) in view of Bok et al. (US 2017/0269749).

    PNG
    media_image3.png
    351
    493
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    850
    544
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    830
    524
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    629
    1188
    media_image6.png
    Greyscale

Regarding claim 1, the prior art of Bibl discloses in Fig. 4D, 6A-C, provided above, an integrated system connecting electrodes to micro-devices comprising: 

a substrate (102);

a micro-device array (col. 17, lines 28-30, “micro LED devices 400”) having a plurality of micro-devices transferred on top of the substrate (plural 400 formed over 102);

a planarization layer (“passivation layer 148”, col. 17, line 34) surrounding the plurality of micro-devices (material 148 surround plural 400), 

the planarization layer including individual openings on top of and for each micro-device (discontinuities in 148 where 400 are located); and

a backplane including a patterned electrode system (circuit wiring which includes “top electrode layers 118 …. ground tie lines 144”, col. 17, lines 22-26),

wherein the patterned electrode system (118/144) includes formed individual top electrodes disposed … to directly connect each micro-device (118 directly connect to the top electrode 452 of 400).

First, Bibl does not disclose,
“a backplane including an integrated circuit layer and a patterned electrode system, …
wherein the patterned electrode system includes formed individual top electrodes … to directly connect each micro-device to the integrated circuit layer”.

The prior art of Bono discloses in Fig. 4 and in  ¶ 0035 wherein,
a backplane including an integrated circuit layer and a patterned electrode system (the term “backplane” is interpreted to mean a layer with integrated circuits therein, thus 12 over LED array 11 with plural LED 16, is a backplane as discussed in ¶ 0035, “Second integrated circuit chip 12 may comprise electronic components, not shown, particularly transistors, used to control or protect light-emitting diode 16 of first integrated circuit chip 11”),
wherein the patterned electrode system includes formed individual top electrodes … to directly connect each micro-device to the integrated circuit layer (12 shown electrically connected to LED 16 in 11, ¶ 0056).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“a backplane including an integrated circuit layer and a patterned electrode system, …
wherein the patterned electrode system includes formed individual top electrodes … to directly connect each micro-device to the integrated circuit layer”,

in the invention or system of Bibl as taught by Bono, for the purpose of providing a means to control the light emitting diodes in a nearly located region.

Second, Bibl does not disclose,
“wherein the patterned electrode system includes formed individual top electrodes disposed in the individual openings to directly connect each micro-device”.

    PNG
    media_image7.png
    641
    819
    media_image7.png
    Greyscale

The prior art of Bok discloses in Fig. 4, 
wherein the patterned electrode system includes formed individual top electrodes disposed in the individual openings to directly connect each micro-device (the top electrodes of the micro LED 325, ¶ 0091, where 325 has a top electrode 329, ¶ 0092, disposed in the individual openings in the planarization layer 335).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the patterned electrode system includes formed individual top electrodes disposed in the individual openings to directly connect each micro-device”,

in the invention or system of Bibl as taught by Bok, for the purpose of protecting the upper most electrodes during manufacturing by surrounding them with protective insulation material.


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al. (US 9,865,832) in view of Bono et al. (US 2016/0276329) in view of Bok et al. (US 2017/0269749) in view of Bibl et al. (US 2014/0367633).

Regarding claim 2, Bibl ‘832 et al. disclose the integrated system according to claim 1, however they do not disclose,
“further comprising a first fully reflective layer on one side of the planarizing layer, and a second patterned reflective layer, including reflective portions and transparent portions, on another side of the planarizing layer”.

    PNG
    media_image8.png
    280
    834
    media_image8.png
    Greyscale

Bibl ‘633 discloses in Fig. 10B, provided above, with upper (330) and lower reflectors (142) and transparent portions (where light rays can be seen escaping) for the purpose discussed at least in ¶ 0103, which is to improve wavelength conversion efficiency.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“further comprising a first fully reflective layer on one side of the planarizing layer, and a second patterned reflective layer, including reflective portions and transparent portions, on another side of the planarizing layer”,

in the invention or system of Bibl ‘832 as taught by Bibl ‘633, for the purpose of increasing the amount of exiting light that has been wavelength converted.

Regarding claim 3, Bibl ‘832 et al. disclose the integrated system according to claim 2, wherein the first fully reflective layer comprises a common bottom electrode (Bibl ‘633 shows in Fig. 10B that 142 is common to plural LED, also Bibl ‘832 shows in Fig. 6C wherein bottom electrode 142 is a common electrode to plural 400).

Regarding claim 4, Bibl ‘832 et al. disclose the system according to claim 2, wherein the first fully reflective layer includes concave structures for receiving each micro-device to facilitate light propagation (lowest portion of 142 Bibl ‘832 in Fig. 6C is concave to surrounding projections of 142, and Bibl ‘633 shows the same where 142 has a concave portion to surrounding projections of 142).

Regarding claim 5, Bibl ‘832 et al. disclose the system according to claim 2, wherein the first fully reflective layer includes convex structures adjacent each micro-device to facilitate light propagation (projections portions of 142 Bibl ‘832 in Fig. 6C is convex to inner concave part of 142, and Bibl ‘633 shows the same where 142 has edge located convex portions to surround the inner concave part of 142).

Regarding claim 7, Bibl ‘832 et al. disclose the  integrated system according to claim 2, and Bibl ‘832 does not disclose the content of claim 7, however Bibl ‘633 discloses in ¶ 0125, wherein the second patterned reflective layer (318 in Fig. 12A) comprises a patterned electrode system (¶ 0125, “ top electrode layer 318 may be opaque, reflective, transparent, or semi-transparent to the visible wavelength.”).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the second patterned reflective layer comprises a patterned electrode system”,

in the invention or system of Bibl ‘832 as taught by Bibl ‘633, for the purpose of increasing the amount of exiting light that has been wavelength converted.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al. (US 9,865,832) in view of Bono et al. (US 2016/0276329) in view of Bok et al. (US 2017/0269749) in view of Bibl et al. (US 2014/0367633) in view of Halter (US 2004/0184270).

Regarding claim 6, Bibl ‘832 et al. disclose the  system according to claim 2, and Bibl does not disclose in Figs. 6A-C wherein lower reflector 142 is pyramid shaped since it is a cup but made in a oval shape, so Bibl does not disclose,
“wherein the first fully reflective layer includes pyramidal structures for receiving each micro-device to facilitate light propagation”.

Halter discloses in ¶ 0028, “micro-reflector cavities shaped as inverted, truncated pyramids”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the first fully reflective layer includes pyramidal structures for receiving each micro-device to facilitate light propagation”,

in the invention or system of Bibl et al. as taught by Halter, for the purpose of increasing the amount of the light output in an upward direction.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bono et al. (US 2016/0276329) in view of Nakamura et al. (US 2007/0029554).

    PNG
    media_image9.png
    721
    684
    media_image9.png
    Greyscale

Regarding claim 9, the prior art of Bono discloses in Fig. 4, provided above, an integrated system comprising:

a substrate (within 11, element 18, col. 4, lines 1-7);

a microdevice grid array (within 11, plural micro LED 16 shown, discussed in col. 3, lines 49-64) having a plurality of microdevices on the substrate in a row and column pattern (as only cross sectional views are shown in Bono’s figures, it can only be gleaned that a row or a column are present in the micro LED array);

a first grid of row and column electrodes connected to the plurality of microdevices (connection elements 37 connect plural micro LED 16 to driving substrate 12, col. 3, lines 30-39, “Second integrated circuit chip 12 may comprise electronic components, not shown, particularly transistors, used to control or protect light-emitting diode 16 of first integrated circuit chip 11. Second integrated chip 12 is called interposer or control chip in the following description. Optoelectronic chip is bonded to interposer 12. According to the type of bonding, inserts may possibly be present between optoelectronic chip 11 and interposer 12.”, again only the cross sections are shown, so it is not explicitly shown that there are rows and columns);

a controlling or driving integrated circuit layer (12, col. 3, lines 30-39) on top of the plurality of microdevices (12 on 11) and connected to the first grid of row and column electrodes to drive the plurality of microdevices (12 connects to 16 inside of 11 by way of at least electrode 37, again only the cross sections are shown, so it is not explicitly shown that there are rows and columns); and

a second grid of row and column electrodes for the controlling or driving integrated circuit layer (electrode portions 34 which correspond to 12, connect the internal driving circuitry within 12, already cited previously above, the 34 connect internal circuits to 16 by way of 34 to 37 electrode connection, again only the cross sections are shown, so it is not explicitly shown that there are rows and columns).

First, Bono does not disclose,
“a microdevice grid array having a plurality of microdevices on the substrate in a row and column pattern”.

    PNG
    media_image10.png
    582
    566
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    422
    700
    media_image11.png
    Greyscale

Nakamura discloses in Figs. 9A-C, shown above, wherein,
a light emitter (522) grid array having a plurality of devices (the micro LED aspect has been shown previously by Bono.  Further it is the well known position that organic light emitters are interchangeable with micro LED, see Figs. 3A-B of Wu et al. (US 2018/0212051), this reference is not relied upon in this rejection, it is merely used to show the well known nature of the OLED and micro LED as being alternatives to each other) on the substrate (520) in a row and column pattern (as can be seen in Fig. 9A, where each intersection of the vertical and horizontal lines represents a position where one light emitter is present, thus satisfying the plural light emitters being present in a row and column arrangement.  The row wires labeled as 523 and the column wires labeled as 521),

a first grid of row and column electrodes connected to the plurality of microdevices (at each intersection of the row wires labeled as 523 and the column wires labeled as 521, is one light emitter 522, which spread out in plurality in x and y directions, thus satisfying the devices being in a row and column array),

a controlling or driving integrated circuit layer (Bono already shows that 12 has control and driving circuitry, and so now Nakamura shows in Figs. 9B and 9C, the controller TFT 532 and 502 control the row and column driving function, ¶ 0348, 0343) … connected to the first grid of row and column electrodes to drive the plurality of microdevices (noted TFTs 532 and 502 are electrically connected to the light emitters by way of electrodes shown in Figs. 9A-C, of 518, 519, 548, 549, 523 and 521).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“a microdevice grid array having a plurality of microdevices on the substrate in a row and column pattern …
a first grid of row and column electrodes connected to the plurality of microdevices …
a controlling or driving integrated circuit layer … connected to the first grid of row and column electrodes to drive the plurality of microdevices”,

in the invention or system of Bono as taught by Nakamura, for the purpose of providing plural light emitters in a x direction and in a y direction so as to be able to visually communicate full two dimensional information to the user of the device.

Second, Bono and Figs. 9A-C of Nakamura do not disclose, 
“a second grid of row and column electrodes for the controlling or driving integrated circuit layer”.

    PNG
    media_image12.png
    520
    984
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    590
    614
    media_image13.png
    Greyscale

Fig. 7C, 8 and 12 of Nakamura which show that each light emitter has it’s very own driving transistor, so the wiring to electrically connect the TFT from it’s own substrate to the row and column electrodes of the emitter substrate (discussed in ¶ 0284, 0285), are the “a second grid of row and column electrodes for the controlling or driving integrated circuit layer”.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“a second grid of row and column electrodes for the controlling or driving integrated circuit layer”,

in the invention or system of Bono and Figs. 9A-C of Nakamura as taught by Fig. 7C, 8 and 12 of Nakamura, for the purpose of improving performance and illumination intensity by assigning circuitry to each of the light emitting pixel sites.


Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bono et al. (US 2016/0276329) in view of Nakamura et al. (US 2007/0029554) in view of Bok et al. (US 2017/0269749).

Regarding claim 10, Bono et al. disclose the system of claim 9, and it is unclear how the micro LED (16) of Bono in Fig. 7 are encapsulated from the drawing beyond the use of “insulation region” (38), and therefore it is unclear if Bono discloses,
“further comprising a planarization layer surrounding the plurality of microdevices, the planarization layer including individual openings for each microdevice of the plurality of microdevices”.

    PNG
    media_image7.png
    641
    819
    media_image7.png
    Greyscale

The prior art of Bok discloses in Fig. 4 (or 5, 8, 9, 12 or 19 or 20), 
further comprising a planarization layer surrounding the plurality of microdevices, the planarization layer including individual openings for each microdevice of the plurality of microdevices (the top electrodes of the micro LED 325, ¶ 0091, where both 323 and 325 planarize and envelop the LED and top electrode 329, ¶ 0092, disposed in the individual openings in the planarization layer 335).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

further comprising a planarization layer surrounding the plurality of microdevices, the planarization layer including individual openings for each microdevice of the plurality of microdevices”,

in the invention or system of Bono et al. as taught by Bok, for the purpose of protecting the upper most electrodes during manufacturing by surrounding them with protective insulation material.

Regarding claim 11, Bono et al. disclose the system of claim 10, further comprising a backplane including a backplane integrated circuit layer (Bono shows 12 as the driver circuit substrate as discussed in the rejection of claim 9) connected via the planarization layer (38 of Fig. 7 of Bono, and further shown as Bok’s Fig. 4) to the first grid of row and column electrodes to connect each microdevice in the microdevice grid array to the controlling or driving integrated circuit layer (12 electrically connects to 37 in 11 to 16 in Fig. 7 of Bono, where 12 have driving circuitry and the row and column aspect shown in the rejection of claim 9).

Regarding claim 12, Bono et al. disclose the system of claim 10, and Bok discloses, wherein the planarization layer is a combination of several layers (323 and 335 in Fig. 4 of Bok).

Regarding claim 13, Bono et al. disclose the system of claim 9, and Bok further comprising a touch sensing structure over the plurality of microdevices (The term “over” has several definition, one being, “at a higher level, or layer than”.  Thus 526 in Fig. 5 of Bok is shown to be at a higher level than 325.  Also, portion 827 in Fig. 8 of Bok shows portion 827 of touch sensor being at a level higher than LED 325).

Regarding claim 14, Bono et al. disclose the system of claim 13, wherein the touch sensing structure is separated from the plurality of microdevices and the first grid of row and column electrodes by a dielectric layer (Bok shows in Fig. 8, wherein 827, 826, 828 are separated from 325 and it’s electrodes, by 335).

Regarding claim 15, Bono et al. disclose the system of claim 14, wherein the touch sensing structure is in a same plane as the plurality of microdevices (in Fig. 8 of Bok, 827, 826, 828 are in a same plane as 325).

Regarding claim 16, Bono et al. disclose the system of claim 13, wherein the touch sensing structure is capacitive-based, resistive-based, pressure-based, optical-based or a combination thereof (¶ 0015 of Bok describes the touch sensors as being capacitively based).

Regarding claim 17, Bono et al. disclose the system of claim 15, wherein the touch sensing structure is capacitive-based, resistive-based, pressure-based, optical-based or a combination thereof (¶ 0015 of Bok describes the touch sensors as being capacitively based).




Double Patenting
A double patenting rejection cannot be made with the parent application 15/892,523 because the parent has been abandoned.  Further, co-pending application 16/542,026 has sufficiently distinct claimed subject matter (e.g. at least the “buffer layer” of claim 17 and “color conversion layers” of claim 26) as to not warrant a double patenting rejection.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        



33333